DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/14/21 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.
Allowable Subject Matter
Claims 18-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the present invention pertains to efficient compression of video image data.
With regards to claim 18, Kondo (US 2008/0063075) discloses a moving picture coding apparatus that codes a current block (fig.6), the moving picture coding apparatus comprising: 
a processor (paragraph 344); and 
a non-transitory storage, the processor performing, using the non-transitory storage, processes (paragraph 344) including: 
deriving one or more first motion vector candidates from a first block, the one or more first motion vector candidates being used for the first block, and one of the one or more first motion vector candidates corresponding to a first prediction direction (paragraph 150); 
deriving one or more second motion vector candidates from a second block that is different from the first block, the one or more second motion vector candidates being used for the second block, and one of the one or more second motion vector candidates corresponding to a second prediction direction that is different from the first prediction direction (paragraph 150); and 
coding the current block (paragraph 105).
Abe (US 2005/0141612) discloses a moving picture coding apparatus that codes a current block (fig.8), the moving picture coding apparatus comprising: 
a processor (paragraph 184); and 

deriving one or more first motion vector candidates from a first block, the one or more first motion vector candidates being used for the first block, and one of the one or more first motion vector candidates corresponding to a first prediction direction (paragraph 138); 
deriving one or more second motion vector candidates from a second block that is different from the first block, the one or more second motion vector candidates being used for the second block, and one of the one or more second motion vector candidates corresponding to a second prediction direction that is different from the first prediction direction (paragraph 138); 
generating a third motion vector (paragraph 139);
coding the current block (paragraph 87).
The prior art, either singularly or in combination, does not disclose the limitation “deriving one or more first motion vector candidates from a first block that has been coded, the one or more first motion vector candidates being used for the coding of the first block, and one of the one or more first motion vector candidates corresponding to a first prediction direction; deriving one or more second motion vector candidates from a second block that is different from the first block and has been coded, the one or more second motion vector candidates being used for the coding of the second block, and one of the one or more second motion vector candidates corresponding to a second prediction direction that is different from the first prediction direction; and coding the current block that is different from the first block and the second block, by using a combination, which is selected from (1) the one or more first motion vector candidates, (2) the one or more second motion vector candidates, and (3) a combination of the one of the one or more first motion vector candidates corresponding to the first prediction direction and the one of the one or more second motion vector candidates corresponding to the second prediction direction” of claim 18.  
Thus, the prior art does not disclose the aforementioned limitation used in combination with all of the other limitations of claim 18.  
With regards to claim 19, Kondo (US 2008/0063075) discloses a moving picture coding method for coding a current block (fig.6), the moving picture coding method comprising:

deriving one or more second motion vector candidates from a second block that is different from the first block, the one or more second motion vector candidates being used for the second block, and one of the one or more second motion vector candidates corresponding to a second prediction direction that is different from the first prediction direction (paragraph 150); and 
coding the current block (paragraph 105).
Abe (US 2005/0141612) discloses a moving picture coding method for coding a current block (fig.8), the moving picture coding method comprising:
deriving one or more first motion vector candidates from a first block, the one or more first motion vector candidates being used for the first block, and one of the one or more first motion vector candidates corresponding to a first prediction direction (paragraph 138); 
deriving one or more second motion vector candidates from a second block that is different from the first block, the one or more second motion vector candidates being used for the second block, and one of the one or more second motion vector candidates corresponding to a second prediction direction that is different from the first prediction direction (paragraph 138); 
generating a third motion vector (paragraph 139);
coding the current block (paragraph 87).
The prior art, either singularly or in combination, does not disclose the limitation “deriving one or more first motion vector candidates from a first block that has been coded, the one or more first motion vector candidates being used for the coding of the first block, and one of the one or more first motion vector candidates corresponding to a first prediction direction; deriving one or more second motion vector candidates from a second block that is different from the first block and has been coded, the one or more second motion vector candidates being used for the coding of the second block, and one of the one or more second motion vector candidates corresponding to a second prediction direction that is different from the first prediction direction; and coding the current block that is different from the first block and the second block, by using a combination, which is selected from (1) the one or more first motion vector 
Thus, the prior art does not disclose the aforementioned limitation used in combination with all of the other limitations of claim 19.  
With regards to claim 20, Kondo (US 2008/0063075) discloses a non-transitory computer readable recording medium having stored thereon executable instructions (paragraph 344), which when executed, cause a processor to perform a moving picture coding method (fig.6) including:
deriving one or more first motion vector candidates from a first block, the one or more first motion vector candidates being used for the first block, and one of the one or more first motion vector candidates corresponding to a first prediction direction (paragraph 150); 
deriving one or more second motion vector candidates from a second block that is different from the first block, the one or more second motion vector candidates being used for the second block, and one of the one or more second motion vector candidates corresponding to a second prediction direction that is different from the first prediction direction (paragraph 150); and 
coding the current block (paragraph 105).
Abe (US 2005/0141612) discloses a non-transitory computer readable recording medium having stored thereon executable instructions (paragraph 184), which when executed, cause a processor to perform a moving picture coding method (fig.8) including:
deriving one or more first motion vector candidates from a first block, the one or more first motion vector candidates being used for the first block, and one of the one or more first motion vector candidates corresponding to a first prediction direction (paragraph 138); 
deriving one or more second motion vector candidates from a second block that is different from the first block, the one or more second motion vector candidates being used for the second block, and one of the one or more second motion vector candidates corresponding to a second prediction direction that is different from the first prediction direction (paragraph 138); 
generating a third motion vector (paragraph 139);

The prior art, either singularly or in combination, does not disclose the limitation “deriving one or more first motion vector candidates from a first block that has been coded, the one or more first motion vector candidates being used for the coding of the first block, and one of the one or more first motion vector candidates corresponding to a first prediction direction; deriving one or more second motion vector candidates from a second block that is different from the first block and has been coded, the one or more second motion vector candidates being used for the coding of the second block, and one of the one or more second motion vector candidates corresponding to a second prediction direction that is different from the first prediction direction; and coding the current block that is different from the first block and the second block, by using a combination, which is selected from (1) the one or more first motion vector candidates, (2) the one or more second motion vector candidates, and (3) a combination of the one of the one or more first motion vector candidates corresponding to the first prediction direction and the one of the one or more second motion vector candidates corresponding to the second prediction direction” of claim 20.  
Thus, the prior art does not disclose the aforementioned limitation used in combination with all of the other limitations of claim 20.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN C WONG whose telephone number is (571)272-7341.  The examiner can normally be reached on Flex Monday-Thursday 9:30am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	
/ALLEN C WONG/Primary Examiner, Art Unit 2488